IN THE SUPREME COURT OF MISSISSIPPI

                      NO. 2015-CA-01651-SCT

DAUWANNA MITCHELL

v.

TABITHA MOORE, TILLMON BISHOP,
GUARDIAN OF KEVIN EARL MOORE, MINOR
(NECESSARY PARTY)

DATE OF JUDGMENT:             10/20/2015
TRIAL JUDGE:                  HON. EDWARD E. PATTEN, JR.
TRIAL COURT ATTORNEYS:        RENEE H. BERRY
                              JOE ROBERT NORTON, IV
                              WAYNE DOWDY
                              DANIEL SHAY MCGREGOR
                              ROBERT EMMETT FAGAN, JR.
                              WILLIAM D. BOERNER
                              BRAD RUSSELL BOERNER
COURT FROM WHICH APPEALED:    LINCOLN COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:      WAYNE DOWDY
                              DUNBAR DOWDY WATT
ATTORNEYS FOR APPELLEE:       WILLIAM D. BOERNER
                              TABITHA MOORE (PRO SE)
NATURE OF THE CASE:           CIVIL - DOMESTIC RELATIONS
DISPOSITION:                  AFFIRMED - 11/30/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

                     CONSOLIDATED WITH

                      NO. 2016-CA-00177-SCT

IN THE MATTER OF THE ESTATE OF TRAVIS
LYNN WEEMS, DECEASED: DAUWANNA
MITCHELL

v.
TILLMON BISHOP, GUARDIAN OF KEVIN EARL
MOORE AND ADMINISTRATOR OF ESTATE OF
TRAVIS LYNN WEEMS, DECEASED

DATE OF JUDGMENT:                         01/05/2016
TRIAL JUDGE:                              EDWARD E. PATTEN, JR.
COURT FROM WHICH APPEALED:                LINCOLN COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                  WAYNE DOWDY
                                          DUNBAR DOWDY WATT
ATTORNEYS FOR APPELLEE:                   TABITHA MOORE (PRO SE)
                                          WILLIAM D. BOERNER
NATURE OF THE CASE:                       DOMESTIC RELATIONS
DISPOSITION:                              AFFIRMED - 11/30/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       BEAM, JUSTICE, FOR THE COURT:

¶1.    This appeal arises from a January 2016 order by the Lincoln County Chancery Court

adjudicating Kevin Earl Moore, a minor, the heir of Travis Lynn Weems, who died in an

automobile accident in July 2014. Dauwanna Mitchell, Weems’s mother, appeals from that

judgment, claiming it is invalid because Weems was never adjudicated to be Moore’s natural

father due to a paternity action filed in 2007 that was dismissed and, as Mitchell claims,

never reinstated. Mitchell also claims a final judgment entered in February 2011 terminating

Weems’s parental rights was improperly revised by the chancery court in October 2015 under

Rule 60 of the Mississippi Rules of Civil Procedure.

¶2.    Consolidated with this appeal (2015-CA-01651) is another appeal by Mitchell (2016-

CA-00177) concerning the chancery court’s 2014 judgment granting letters of administration

based on an administrative-letters petition filed by Tilmon Bishop, Chancery Clerk of



                                             2
Lincoln County. Summons thereafter were issued to unknown heirs at law and wrongful-

death beneficiaries of Weems.

¶3.    Both appeals submit the same claims of error, that the chancery court’s order

adjudicating heirship is invalid because paternity never was adjudicated, and the chancery

court erred in revising the February 2011 termination judgment.

¶4.    Finding no merit in Mitchell’s assignments of error, we affirm the chancery court’s

judgment adjudicating Kevin Moore the heir of Travis Weems.

                       FACTS AND PROCEDURAL HISTORY

       A.     Paternity Adjudication and Child-Support Action Against Travis
              Weems

¶5.    On August 7, 2007, the Mississippi Department of Human Services (“DHS”) filed a

complaint in the Lincoln County Chancery Court against Travis Weems. The complaint

sought to determine paternity of a minor child named Kevin Earl Weems, born out of

wedlock to Tabitha Moore. The chancery court dismissed the complaint without prejudice

on October 14, 2008, due to nonservice of process.

¶6.    DHS filed a new complaint on November 6, 2008, again alleging that Travis was

Kevin’s father. This complaint was filed under the same cause number as the previously

dismissed complaint. Travis was served with process on December 7, 2008, and he appeared

before the court and signed an agreed order for genetic paternity testing to be performed on

in February 2009 to determine paternity. But Travis never submitted to any paternity test.




                                             3
¶7.    On May 19, 2009, the chancery court entered a judgment for support and other relief,

stating:

       [Travis] is the parent of [Kevin] and is therefore under a legal duty to provide
       for [his] support . . . . The defendant[, Travis] refused to submit to genetic
       testing in this action. Paternity was previously established pursuant to
       voluntary acknowledgment of [Kevin].

       B.     Termination of Parental Rights Action Against Travis Weems

¶8.    On September 3, 2010, Tabitha Moore filed a petition in the chancery court seeking

termination of Travis’s parental rights. Travis was served with process and appeared before

the court on February 10, 2011, at which time a final hearing was held in the termination

matter. The court entered its final judgment on February 25, 2011, terminating Travis’s

parental rights to Kevin, stating:

       that the parental rights of Travis Lynn Weems of and to Kevin Earl Weems are
       hereby terminated, including the rights of inheritance of and from the child [.]”

(Emphasis added.)

¶9.    On May 29, 2015, Tillmon Bishop (Kevin’s state-appointed guardian) filed a motion

to revise the chancery court’s February 2011 final judgment pursuant to Rule 60(b)(4) and/or

(6) of the Mississippi Rules of Civil Procedure. The motion claimed that no relief affecting

Kevin’s inheritance rights was prayed for, and there was no mention of such rights during

the February 2011 termination proceedings. The motion submitted that the February 2011

judgment should be rendered “void as to the child’s rights of inheritance as equity demands

those rights to remain intact for the benefit of this child unless specifically and intentionally

eliminated by the [c]ourt.” The motion further submitted that the “finality of the language



                                               4
erroneously included in the Final Judgment is greatly outweighed by the inequality

manifested upon the minor child by the [c]ourt, unintentionally terminating the rights of

inheritance of the minor child from his natural father.” On July 15, 2015, Mitchell filed a

response in opposition to the motion filed by Bishop.

¶10.   The chancery court held a hearing on the matter on August 27, 2015. On October 22,

2015, the chancery court entered an order revising the February 2011 final judgment, finding

that the language was included based on a clerical mistake, arising from an oversight in the

chancery court’s original decision. Therefore, it should be struck from the February 2011

final judgment. The chancery court described the change as follows:

       The change is not made to reflect any change in mind by this Judge, based
       upon the fact that no relief affecting rights of inheritance was prayed for by the
       Petitioner or Guardian Ad Litem, or included in the Bench Ruling made at the
       conclusion of the trial. This correction is made solely to correct an Order that
       failed to accurately reflect this Judge’s original decision as manifested by the
       Transcript of the Bench Ruling, and pursuant to Rule 60(a) of the Mississippi
       Rules of Civil Procedure.

       C.     Administration Action in the Matter of the Estate of Travis Weems

¶11.   Travis Weems died on July 12, 2014, from injuries he sustained when he was a guest

passenger in an automobile during an accident. The Lincoln County Chancery Clerk filed

a petition for Letters of Administration on November 3, 2014. On November 4, 2014, the

chancery court entered a judgment granting the petition, and said letters were issued on

November 17, 2014. Summons were then issued to Unknown Heirs at Law and Wrongful

Death Beneficiaries of Travis in the time and manner required by law.




                                               5
¶12.   On January 5, 2016, an heirship proceeding was held in the chancery court. Tabitha

Moore was the only person who appeared before the court, and she provided sworn testimony

supporting Kevin’s heirship to Travis.

¶13.   The chancery court thereafter adjudicated Kevin to be the heir of Travis. The court

based its determination on the May 2009 paternity judgment, in which the court found Travis

to be Kevin’s natural father.

¶14.   Mitchell appeals, claiming the January 2016 order is invalid because Travis was never

adjudicated Kevin’s natural father because the 2007 paternity action was dismissed and never

reinstated. Mitchell also claims the chancery court improperly revised, under Rule 60, the

court’s February 2011 judgment, which had terminated Travis’s parental rights and Kevin’s

right to inherit from Travis.

                                      DISCUSSION

¶15.   This court will not disturb a chancery court’s decision unless the chancery court’s

findings are manifestly wrong; not supported by substantial, credible evidence; or the

chancery court has applied an erroneous legal standard. Norton v. Norton, 742 So. 2d 126,

128-29 (Miss. 1999). Questions of law are reviewed de novo. Smith v. Dorsey, 599 So. 2d

529, 533 (Miss. 1992).

       I.     Whether the 2009 paternity action, adjudicating Travis to be
              Kevin’s father, is valid.

¶16.   Mitchell contends that, because the first paternity complaint was dismissed, the second

complaint was void for lack of jurisdiction. Mitchell’s argument is predicated on the belief




                                              6
the two complaints are actually the same single action, as evinced by the fact the same cause

number was used for each action.

¶17.   The chancery court found no merit in this claim, explaining that it constituted nothing

but “form over substance” and noting that Mitchell’s counsel even agreed that if these two

actions had used separate cause numbers, there would be “zero merit” to this argument.

¶18.   We agree. The fact the same cause number was used in both the first and second

complaints is of no matter in this case. The record clearly shows that the first paternity

complaint was dismissed without prejudice due to insufficient service of process, and a new

complaint thereafter properly was instituted by DHS. The dismissal of the first action

without prejudice was not a jurisdictional bar to the second action.

¶19.   Secondly, as to the chancery court’s finding(s) and ruling(s) in the second paternity

action, Mississippi Code Section 93-9-21(1)(b) instructs:

       If the putative father does not submit to genetic testing, the court shall, without
       further notice, on the date and time previously set through the notice for
       hearing, review the documentation of the refusal to submit to genetic testing
       and make a determination as to whether the complaint to establish paternity
       should be granted. The refusal to submit to such testing shall create a
       rebuttable presumption of an admission to paternity by the putative father.

Miss. Code Ann. § 93-9-21(1)(b) (Rev. 2011).

¶20.   The record illustrates that Travis agreed to undergo genetic testing to determine

paternity, but he ultimately did not submit to testing. Later, during the proceedings

pertaining to the termination of Travis’s parental rights, Travis told the chancery court the

reason he did not submit to testing was because he could not afford it, and he never actually




                                               7
believed he was not Kevin’s father. Travis stated to the record: “I thought it would be best

just to make sure he was mine, just to be straight up and honest.”

¶21.   The chancery court also found that Weems voluntarily had acknowledged his

paternity, as evidenced by his having signed Kevin’s birth certificate.

¶22.   These factors, according to the chancery court, constituted a presumption of admission

by Travis that he was Kevin’s father. This presumption was never rebutted by Travis and

was actually reaffirmed by Travis at the February 2011 parental-rights termination

proceeding.

¶23.   For these reasons, we find the chancery court did not err in adjudicating Travis to be

the natural father of Kevin. This issue is without merit.

       II.    Whether the Order Terminating Parental Rights was improperly
              revised.

¶24.   The chancery court found the language “including the rights of inheritance of and

from the child” contained in the February 2011 judgment terminating Travis’s parental rights

constituted a clerical mistake. The court ordered the language struck from the judgment

pursuant to Rule 60(a).

¶25.   Mitchell argues this was error because the purpose of Rule 60(a) is to correct

insubstantial clerical errors. She contends that relief from more substantial errors requires

use of Rule 60(b). Specifically, Mitchell points to Rule 60(b)(2), which affords relief based

on an accident or mistake, but requires such relief be sought within six months after entry of

the judgment. M.R.C.P. 60(b)(2). Mitchell also points to Stringfellow v. Stringfellow,

where this Court, in speaking to Rule 60(b)(2), said “neither ignorance nor carelessness on


                                              8
the part of an attorney will provide grounds for relief.” Stringfellow v. Stringfellow, 451 So.

2d 219, 221 (Miss. 1984) (citing Hoffman v. Celebrezze, 405 F.2d 833 (8th Cir. 1969)).1

¶26.   Motions for relief under Rule 60 in general are addressed to the sound discretion of

the trial court, and appellate review is limited to whether that discretion has been abused.

R.K. v. J.K., 946 So. 2d 764, 776 (Miss. 2007).

¶27.   Rule 60(a) allows the court to correct “clerical mistakes” arising from oversight or

omission for the goal of “mak[ing] the judgment or other document speak the truth.”

M.R.C.P. 60(a) cmt. Rule 60(a) reads:

       Clerical Mistakes. Clerical mistakes in judgments, orders, or other parts of
       the record and errors therein arising from oversight or omission may be
       corrected by the court at any time on its own initiative or on the motion of any
       party and after such notice, if any, as the court orders up until the time the
       record is transmitted by the clerk of the trial court to the appellate court and the
       action remains pending therein. Thereafter, such mistakes may be so corrected
       only with leave of the appellate court.

M.R.C.P. 60(a).

¶28.   This Court has explained “Rule 60(a) prescribes an efficient method for correcting

clerical errors appearing in judgments, orders, or other parts of a trial record; errors of a more

substantial nature must be corrected in accordance with MRCP 59(e) or 60(b).” Townsend

v. Townsend, 859 So. 2d 370, 375 (Miss. 2003) (quoting former comment to Rule 60(a)).

¶29.   Rule 60(b) provides:




       1
        Stringfellow explained that Mississippi Rule 60 is nearly identical to Rule 60 of the
Federal Rules of Civil Procedure, and this Court has at times considered federal
construction(s) regarding Rule 60 to be authoritative when determining what Mississippi’s
construction of our rule should be. Stringfellow, 451 So. 2d at 221.

                                                9
       Mistakes; Inadvertence; Newly Discovered Evidence; Fraud, etc. On
       motion and upon such terms as are just, the court may relieve a party or his
       legal representative from a final judgment, order, or proceeding for the
       following reasons:

              (1) fraud, misrepresentation, or other misconduct of an adverse party;

              (2) accident or mistake;

              (3) newly discovered evidence which by due diligence could not have
              been discovered in time to move for a new trial under Rule 59(b);

              (4) the judgment is void;

              (5) the judgment has been satisfied, released, or discharged, or a prior
              judgment upon which it is based has been reversed or otherwise
              vacated, or it is no longer equitable that the judgment should have
              prospective application;

              (6) any other reason justifying relief from the judgment.

       The motion shall be made within a reasonable time, and for reasons (1), (2)
       and (3) not more than six months after the judgment, order, or proceeding was
       entered or taken.

M.R.C.P 60(b).

¶30.   Here, the chancery court found the language contained in the judgment did not reflect

the court’s original decision, as manifested by the transcript of the bench ruling. The court

noted that no request affecting Kevin’s inheritance rights was prayed for by Tabitha or the

guardian ad litem in the petition to terminate Travis’s parental rights. Nor were inheritance

rights ever mentioned in the bench ruling stated into the record by the chancery court at the

conclusion of the termination proceeding. The court concluded that correcting the February

2011 termination judgment was proper pursuant to Rule 60(a), to accurately reflect the

court’s original decision.

                                             10
¶31.   At the outset, we point out that Section 93-15-109 was repealed by the Legislature

when it revised the termination-of-parental-rights chapter in 2016. The disinheritance

language found in former Section 93-15-109 was not carried forward into any of the new

provisions under the new chapter. The amendments, however, do not have retroactive effect

in this case, and former Section 93-15-109 applies. See 2016 Miss. Laws, ch. 431, § 24

(H.B. 1240)(2016) (“This act shall take effect and be in force from and after its passage

[(approved April 18, 2016)].”).

¶32.   That said, we agree with Mitchell that the change made here was substantial, and

generally, “errors of a more substantial nature are to be corrected in accordance with Rule

60(b),” not Rule 60(a). Townsend, 859 So. 2d at 375. But we also find that the record

pertaining to the February 2011 judgment more than substantially supports the chancery

court’s finding that it did not intend to terminate Kevin’s inheritance rights from Travis.

¶33.   The question we must answer is: did the chancery court have the authority in this

instance to correct what the chancery court found was a mistake on its part? To help us fully

consider the matter, we asked the parties for additional briefing to address whether the

chancery court should have considered the motion to revise under Rule 60(b)(6).

¶34.   Having received the additional briefing from the parties, which has been very helpful

in our resolution of the issue, we find that the chancery court did not abuse its discretion in

revising the February 2011 judgment to remove the so-called disinheritance language.

¶35.   According to the record, counsel for Tabitha drafted the language contained in the

February 2011 terminating Travis’s parental rights. The May 2015 motion filed by Bishop



                                              11
to correct the judgment contains an affidavit from Tabitha’s counsel stating that “the

language of said Order was in no way intended to prevent [Kevin] from inheriting from the

estate of [Weems].”

¶36.   In considering the motion to revise the February 2011 judgment, the chancery court

did not speak to counsel’s affidavit. Rather, the court, as mentioned, essentially found that

inclusion of this language in the final judgment was an oversight by the court.

¶37.   Review of the February 2011 termination proceedings suggests that, while not prayed

for in the termination petition, there were hopes of an adoption proceeding for Tabitha’s new

husband at some point in the future. But the chancery court was not agreeable to any such

prospect at the time.

¶38.   At the conclusion of the February 2011 termination proceeding, after going through

the factors justifying the termination of Travis’s parental rights, the chancery court stated for

the record:

       The court wants to [state for] the record that in the event that this child is
       adopted, this court will not allow the adoption of the child without a guardian
       ad litem’s report, will not allow the adoption of the child without a complete
       home study having been done by the Department of Human Services, and the
       Department of Human Services and the guardian ad litem, if it’s not Mr.
       Norton, being provided with a complete copy of the guardian ad litem’s report
       and the supplement to that report that he’s going to file that shows the change
       in his recommendations and opinions today after the conclusion of the
       testimony in this case has transpired. In other words, I’m not going to accept
       a consent adoption on this child because I’m not any too impressed with your
       husband and the current living arrangements that I’ve seen and heard in the
       testimony[. S]o you’ll have to convince me that any adoption is in the best
       interest of the child.




                                               12
¶39.   As mentioned, at the time relevant to this appeal, Mississippi Code Sections 93-15-

101 to 111 governed a termination-of-parental-rights proceeding. Former Section 93-15-109

provided:

       After hearing all the evidence in regard to such petition, if the chancellor,
       family court judge or county court judge is satisfied by clear and convincing
       proof that the parent or parents are within the grounds requiring termination
       of parental rights as set forth in this chapter, then the court may terminate all
       the parental rights of the parent or parents regarding the child, and terminate
       the right of the child to inherit from such parent or parents. The termination
       of the parental rights of one (1) parent may be made without the parental rights
       of the other parent, should circumstances and evidence ever so warrant.

Miss. Code Ann. § 93-15-109 (2000) (emphasis added).

¶40.   This highlighted language is permissive, not mandatory. Were it the latter, it almost

certainly would be unconstitutional for reasons expressed by the United States Supreme

Court in Trimble v. Gordon, 430 U.S. 762, 97 S. Ct. 1459, 52 L. Ed. 2d 31 (1977). In

Trimble, the Court held that an Illinois law that did not allow illegitimate children to inherit

from their natural fathers was unconstitutional under the Equal Protection Clause of the

Fourteenth Amendment to the United States Constitution. Id. at 776, 97 S. Ct. 1459.

¶41.   While there is very little Mississippi caselaw regarding the disinheritance language

found in former Section 93-15-109, the apparent purpose behind it was to provide courts the

authority necessary to terminate such rights where the circumstances of a particular case

might warrant it. But there must be some legitimate reason for its application; otherwise it

could be applied summarily in any case by mere operation of law, which would run afoul of

Trimble.




                                              13
¶42.   Former Section 93-15-109 also must be read in conjunction with Mississippi Code

Section 93-17-13, which this Court consistently has construed as allowing an adoptive child

to inherit from both natural and adoptive parents. See Warren v. Foster, 450 So. 2d 786, 787

(Miss. 1984) (holding that the right of an adoptive child to inherit from both natural and

adoptive parents remains pursuant to Mississippi Code Section 93-17-13). Unlike former

Section 93-15-109, there is abundant and clear Mississippi caselaw on this section.

¶43.   Many years ago, this Court held that, in the absence of a statute or judgment to the

contrary, an adoptive child inherits from both natural and adoptive parents. See Sledge v.

Floyd, 139 Miss. 398, 407-08, 104 So. 163, 165 (1925) (adoption statute not “intended to

deprive children of their rights to inherit from their natural parents and blood relatives”). In

Alack v. Phelps, 230 So. 2d 789, 793 (Miss. 1970), this Court reiterated that Mississippi’s

adoption statutes do not terminate the right of the child to inherit from his natural parents.

Alack explained that its holding was in accordance with the clear intent of the Legislature,

stating:

       While the effect of a final decree of adoption is that the natural parent or
       parents will not inherit by or through the child, and all parental rights are
       terminated, Mississippi’s adoption law does not state in any shape, form or
       fashion that the right of the child to inherit from its natural parents is
       terminated. We think the intent of the legislature is clear; they intended for the
       child to continue to inherit from his or her natural parents.

Alack, 230 So. 2d at 792-93 (citing Sledge, 139 Miss. at 408, 104 So. at 165; 2 C.J.S.

Adoption of Children § 63(c) (1936) (in absence of statute to the contrary, adopted child “still

inherits from or through his blood relatives, or his natural parents”)).




                                              14
¶44.   Thus, the public policy in Mississippi remains that adopted children are allowed to

inherit from their natural parent(s) in the absence of a court decree to the contrary. This is

“to protect minor children from losing their birthright without consent or knowledge.” In

re Estate of Yount, 845 So. 2d 724, 727 (Miss. Ct. App. 2003). To allow otherwise “would

raise grave questions where a child having expectations should be adopted against its consent

or without its power to consent during the tender years of minority and thus be deprived of

benefits.” Sledge, 139 Miss. at 398, 104 So. at 165.

¶45.   Here, there was no legitimate basis or reason whatsoever for terminating Kevin’s

inheritance rights at the time the February 2011 judgment was entered. Nor, as the chancery

court later explained, was such termination requested in the petition for termination of

parental rights, or discussed during those proceedings. The chancery court simply failed to

catch the language allowing for it in the termination-of-parental-rights order drafted by

Tabitha’s attorney.

¶46.   Though understandable, we think the chancery court’s decision to proceed under Rule

60(a) to correct its own error was outside the scope of what Rule 60(a) permits. While

arising from an oversight by the chancery court, it was nonetheless a substantial and

substantive change, which we think falls under Rule 60(b)’s provisions. Further, it was

contended in the May 2015 motion to revise the February 2011 judgment that the chancery

court should proceed pursuant to Rule 60(b)(4) and/or (6).




                                             15
¶47.   Mitchell agrees on appeal that the chancery court should have proceeded under Rule

60(b), but she maintains the court was limited by Rule 60(b)(2), along with its six-month time

limit, because that provision governs “accident(s) or mistake(s).”

¶48.   We agree with Mitchell that what occurred here was essentially a legal error. And

legal errors typically fall in the category of “mistake” under Rule 60(b)(2). But a “mistake”

also may constitute such a fundamental error that it may be used as the basis of a Rule

60(b)(6) motion, even though it also may fall under Rule 60(b)(2).

¶49.   Here, the only person truly affected by the chancery court’s error with the February

2011 judgment was Kevin. Mitchell was not a party to those proceedings or that judgment.

Kevin was a young minor at the time of the February 2011 termination proceedings, and was

still a young minor at the time the May 2015 motion to revise the February 2011 judgment

was filed.

¶50.   We are reminded what this Court expressed in Alack, when explaining why children

adopted by others could inherit from a natural parent:

       We have a maxim of equity that also enters the picture[.] When parties are
       disabled[,] equity will act for them . . . . Children are under the disability of
       minority and cannot act for themselves[; thus] the equity court will protect
       their rights.

Alack, 230 So. 2d at 792-93 (inner quotations omitted).

¶51.   Though Rule 60 was not at issue in Alack, the principle iterated there is similar to

what Rule 60(b)(6) provides. As this Court has held, Rule 60(b)(6) “is reserved for

extraordinary and compelling circumstances.” Briney v. U.S. Fid. & Guar. Co., 714 So. 2d

962, 966 (Miss. 1998). The rule contains a “catch-all” provision, which has been referred

                                              16
to as a “grand reservoir of equitable power to do justice in a particular case when relief is not

warranted by the preceding clauses [of Rule 60], or when it is uncertain that one or more of

the preceding clauses afford relief.” Bryant, Inc. v. Walters, 493 So. 2d 933, 939 (Miss.

1986).

¶52.     The dissent would reverse the chancery court’s decision to revise the 2011 judgment

and would render judgment denying the motion to amend because moving to amend the

judgment more than four years later does not constitute a reasonable time. The dissent

contends Mitchell is prejudiced by the delay; and there was no good reason for the

movant(s)’s failure to take appropriate action sooner. We disagree.

¶53.     The dissent, of course, is correct that the finality of judgments is one of the central

pillars of our legal system, and that motions under Rule 60(b)(6) must be “made within a

reasonable time.” As the dissent points out, this Court has said:

         What constitutes a reasonable time must of necessity depend upon the facts in
         each individual case. The Courts consider whether the party opposing the
         motion has been prejudiced by the delay in seeking relief and whether the
         moving party has some good reason for his failure to take appropriate action
         sooner.

Tyler v. Auto. Fin. Co., Inc., 113 So. 3d 1236, 1238 (Miss. 2013) (quoting Briney v. U.S.

Fid. & Guar. Co., 714 So. 2d 962, 967 (Miss. 1998)). Briney quotes this rationale from

Heirs-at-Law & Beneficiaries of Gilbert v. Dresser Industries, Inc., 158 F.R.D. 89 (N.D.

Miss. 1993), which quotes it from Wright & Miller, Federal Practice & Procedure. See 11

Wright & Miller, Federal Practice & Procedure 2866 (1973).




                                               17
¶54.   But another factor courts take into consideration when making this determination is

the hardship to the movant if relief is denied. Matter of Emergency Beacon Corp. v. Barr,

666 F.2d 754, 760 (2d Cir. 1981). The actual movant here is Kevin, not his mother Tabitha

Moore, whose attorney drew up the termination order on Tabitha’s behalf–ostensibly for a

future adoption proceeding that never occurred and was not prayed for in the termination

proceeding.

¶55.   Kevin was represented by a guardian ad litem at the time of the termination

proceeding, who, we recognize, signed off on the 2011 termination order drafted by

Tabitha’s attorney. But for reasons explained in Alack, this does not change our view of the

case. Because children are under the disability of minority and cannot act for themselves,

our chancery courts will act for them to protect their rights. That is what the chancery court

did in this instance when it corrected the 2011 judgment to remove the disinheritance

language contained in the 2011 judgment, which the court did not intend to decree.

¶56.   This is in accord with the same principle long ago held in Price v. Crone, 44 Miss.

571 (1871), speaking to the chancery court’s duty with respect to litigation involving a

guardian and ward.

       It is the duty of the chancellor to protect the rights of minors, whether the
       proper defense has been made or not. The pro forma answer of the guardian
       ad litem, “submits the interest of the infant to the care and protection of the
       court.” Nothing is taken for confessed or waived by the minor or her guardian.
       The court must look to the record and all its parts, to see that a case is made
       which will warrant a decree to bind and conclude her interest, and of its own
       motion, give to the minor the benefit of all objections and exceptions, as fully
       as if specially made in pleading.

Id. at 576.

                                             18
¶57.   We further point out that no cause of action to determine heirship existed in this case

until after Travis’s death. This is because, as stated in Matter of Estate of Kimble, 447 So.

2d 1278, 1280 (Miss. 1984), “no person is an heir of another living person.” See also Estate

of Kidd v. Kidd, 435 So. 2d 632, 635 (Miss. 1983) (iterating that a cause of action “accrues

only when it comes into existence as an enforceable claim; that is, when the right to sue

becomes vested”).

¶58.   In Kidd, the putative daughter of Mack Kidd, who died in 1978, petitioned to

determine heirship, which the chancery court dismissed after finding the claim barred by

Mississippi’s then-six-year general statute of limitations under former Mississippi Code

Section 15-1-49 (1972). Relying on this Court’s decision in Knight v. Moore, 396 So. 2d 31

(Miss. 1981), the chancery court found that the daughter (age forty when she petitioned for

heirship) was barred because she had six years upon turning twenty-one (the age of majority)

to file her claim.

¶59.   Reversing the chancery court judgment, Kidd first made the point that the daughter’s

cause was not a paternity action, but an action to determine heirship. Kidd, 435 So. 2d at

634. Kidd explained that before the United States Supreme Court decided Trimble, the

daughter had no action under Mississippi’s intestate descent laws. Id. at 635. And any

obligation of a father’s estate for certain liabilities had to be commenced during the father’s

lifetime under former Mississippi Code Section 93-9-13 (1972). Id.

¶60.   Kidd distinguished Knight, in which the chancery court had rendered judgment in

favor of a putative daughter claiming to be the heir of Walter Knight. Reversing the



                                              19
chancery court judgment, the Knight Court held the putative daughter (who was thirty-nine

when she filed her claim in 1978) was barred by Mississippi’s general, six-year statute of

limitations under former Mississippi Code Section 15-1-49 (1972). Knight, 396 So. 2d at

32-35. Kidd explained that in Knight, when the putative daughter filed her claim, Walter was

still alive but he had been declared “mentally dead” and placed in the State Hospital at

Whitfield. Kidd, 435 So. 2d at 635 (construing Knight). And because Walter was still

physically alive, he could have no heirs. Id.

¶61.   Notably, it must be pointed out that the Knight Court raised the defense of statue of

limitations on its own motion on appeal because Walter’s court-appointed guardian had

failed to raise the defense below. Knight, 396 So. 2d at 34. Knight said “[t]he failure of the

guardian to interpose these defenses cannot be visited upon the [mental] incompetent.” Id.

Noting Price supra, Knight said the same principle applied for minors applies in cases

involving guardians of mental incompetents. Id.

¶62.   In applying the limitations defense, Knight found the putative daughter was well

aware from an early age of all the facts and circumstances she had relied upon in claiming

that Walter was her natural father. Id. But she “waited, not until the actual death of Walter

Knight, but for eighteen years after attaining her majority and until [Walter] was mentally

dead, utterly incapable of defending himself and unable to dispose of his property by will or

deed.” Id. Thus, based upon “the plain and undisputed facts in the record,” the putative

daughter, according to Knight, had six years after attaining the age of twenty-one to pursue

her claim; therefore, she was statutorily barred. Id. at 34-35.



                                             20
¶63.   Returning to Kidd, we point out that Kidd limited its decision to holding that the

putative daughter’s claim was not barred by the general six-year statute of limitations, as was

the case in Knight. Kidd did not get into the merits of the heirship claim itself. Rather, Kidd

simply found that because the cause of action did not come into existence until the putative

father’s death in 1978, the putative daughter’s claim (filed in 1980), was timely–regardless

of the putative daughter’s age at the time. Kidd, 435 So. 2d at 635.

¶64.   Kidd reversed the judgment and remanded the case to the chancery court for further

proceedings. Id. at 636. In doing so, Kidd noted that while the case was before it on appeal,

Section 91-1-15 had been amended in 1981. Id. at 634. Kidd, however, did not speak

thoroughly to the changes made to this section; rather, it briefly stated that, in amending

Section 91-1-15, the Legislature clearly had recognized this right. Id. Kidd also advised that,

because the putative father’s death had occurred in July 1978 (a year after Trimble), the

parties could amend their pleadings below to raise the constitutionality of Section 91-1-15,

given Trimble. Id. at 635-36.

¶65.   A year after Kidd was decided, Kimble handed down. There, this Court fully

recognized the significance of the 1981 changes to Section 91-1-15.

¶66.   In response to Trimble’s constitutional mandate, the Legislature enacted broad

changes in 1981 to Mississippi’s descent law among illegitimates under Section 91-1-15.

The Legislature provided illegitimates the right to inherit from their putative fathers,

provided one of three requirements was met: (1) the natural parents had participated in a

marriage ceremony before the birth of the child; or (2) there had been an adjudication of



                                              21
paternity or legitimacy before the death of the intestate; or (3) there had been an adjudication

of paternity after the death of the intestate if the action seeking the adjudication of paternity

was filed within one year after the death of the intestate or within ninety (90) days after the

first publication of notice to creditors, whichever is less. Kimble, 447 So. 2d at 1279.

¶67.   Kimble explained that after the 1981 amendments, there were complaints that this

remedial statute would open the door to potential stale or fraudulent claims. Id. at 1283. The

Legislature responded again in 1983, making clear its intent and the purpose behind the 1981

remedial amendments via the following preamble:

       WHEREAS, The Mississippi Legislature passed an act amending Section 91-
       1-15, Mississippi Code of 1972, and other sections of said code pertaining to
       the rights and claims of illegitimates, during the 1981 Regular Session, said
       amendment being effective from and after July 1, 1981; and

       WHEREAS, Section 91-1-15 was so amended to provide for intestate
       succession among an illegitimate and the natural father and his kindred with
       certain limitations, and to afford unto all illegitimate without classification a
       remedy whereby they could enforce their substantive rights and claims of
       intestate succession as provided for in said amendment; and

       WHEREAS, the Legislature recognized that the decisions and statutes of this
       state existing prior to said amendment placed an unsurmountable barrier to
       inheritance by illegitimates when compared to the rights of a legitimate person,
       and that said decisions and statutes effectively barred an unnecessarily large
       number of illegitimates from inheritance through their natural father as a result
       of certain classifications into which the illegitimate may be categorized in
       violation of equal protection under the law; and

       WHEREAS, it now appears that there is confusion as to the legislative intent
       in amending Section 91-1-15, Mississippi Code of 1972, and said section is
       now interpreted by some segments of the judiciary to mean that the Legislature
       did not intend to create a new, separate and distinct remedy for the benefit of
       all illegitimates without any classification and said amendment as now codified
       in Section 91-1-15, Mississippi Code of 1972, is interpreted by some segments
       of the judiciary to be prospective on rather than retrospective and prospective

                                               22
       in effect and is interpreted not to have created a new, separate and distinct
       remedy for the claims of all illegitimates without classification; and

       WHEREAS, the Legislature recognized at the time it was considering said
       amendment, that by creating said remedy the Legislature was opening the door
       to the possible litigation of stale or fraudulent claims and that a further effect
       of bestowing said remedy upon all illegitimates would possibly be to create a
       certain amount of confusion and uncertainty as to the status of titles to real
       property; however, the Legislature intended to bestow upon illegitimates a
       new and additional remedy whereby such illegitimates could maintain their
       rights of inheritance notwithstanding such interests of the state in preventing
       stale and fraudulent claims and avoiding uncertainty as to the titles of real
       property and, accordingly, the Legislature enacted appropriate periods of
       limitations within which illegitimates could bring their claims;

       NOW, THEREFORE, in order to eliminate any ambiguity in Section 91-1-15,
       Mississippi Code of 1972, and to conform said section to express the true
       legislative intent. BE IT ENACTED BY THE LEGISLATURE OF THE
       STATE OF MISSISSIPPI.

See id. at 1280-83 (citing Section 91-1-15, preamble to Chapter 339, Laws, 1983) (emphasis

added).

¶68.   The 1983 amendment also included the following definitions:

       (a) “Remedy” means the right of an illegitimate to commence and maintain a
       judicial proceeding to enforce a claim to inherit property from the estate of the
       natural mother or father of such illegitimate, said claim having been heretofore
       prohibited by law, or prohibited by statutes requiring marriage between the
       natural parents, or restrained, or enjoined by the order of process of any court
       in this state.

       (b) “Claim” means the right to assert a demand on behalf of an illegitimate to
       inherit property, either personal or real, from the estate of the natural mother
       or father of such illegitimate.

       (c) “Illegitimate” means a person who at the time of his birth was born to
       natural parents not married to each other and said person was not legitimized
       by subsequent marriage to said parents or legitimized through a proper judicial
       proceeding.



                                              23
       (d) “Natural parents” means the biological mother or father of the illegitimate.

Id. at 1281 (quoting Miss. Code Ann. § 91-1-15(1) (Supp. 1983)) (emphasis added).

¶69.   In construing the scope of Section 91-1-15’s remedial amendments, the Kimble Court

noted the United States Supreme Court’s decision in Lalli v. Lalli, 439 U.S. 259, 99 S.Ct.

518, 58 L. Ed. 2d 503 (1978), handed down the year after Trimble. Kimble, 447 So. 2d at

1279. Lalli upheld a New York statute which required an adjudication of paternity prior to

the death of the father. Lalli found the New York statute constitutional because it had a

rational relation to the state’s interest in providing for just and orderly disposition of property

after death. Id.

¶70.   Observing this, Kimble provided:

       It should be noted that our [new] statute is much greater in scope than that
       approved by the Supreme Court in Lalli. Our statute permits an adjudication
       of paternity after the intestates’ death whereas the New York statute did not.
       This is but one of the many indications that our legislature intended that the
       remedies by [Section] 91-1-15 be broadly interpreted. The preamble to the
       1983 amendment, quoted in full in this opinion, is also indicative of this point.

Id. at 1279, n.1 (emphasis added).

¶71.   Kimble said that “[p]erhaps the most significant aspect of this remedial statute is the

fact that it created a remedy in favor of all illegitimates regardless of the date of death of the

intestate” by placing a three-year savings period in the 1981 enactment, set forth by Section

91-1-15(3)(d)(ii) as follows:

       A remedy is hereby created in favor of all illegitimates having any claim
       existing prior to July 1, 1981, concerning the estate of an intestate whose death
       occurred prior to such date by or on behalf of an illegitimate or an alleged
       illegitimate child to inherit from or through its natural father and any claim by
       a natural father to inherit from or through an illegitimate child shall be brought

                                                24
       within three (3) years from and after July 1, 1981, and such time period shall
       run notwithstanding the minority of a child.

Id.

¶72.   To put this into perspective, we briefly relate the circumstances in Kimble. There,

Earl Kimble died in May 1980 and his estate was opened in June 1980 and closed in October

1980. Id. at 1278. His widow Mable Kimble was appointed administratix of the estate, and

all the property therein was distributed to her. Id. In 1981, Darlene Larsen, claiming her

mother was Earl’s illegitimate daughter (who died in 1976), petitioned the chancery court to

reopen the estate and to determine her heirship. Id. The chancery court dismissed both

petitions on the merits. Id.

¶73.   Kimble reversed, finding that, based on the 1981 remedial amendments to Section 91-

1-15, Larsen could sue to determine her heirship descending from her putative grandfather

through her deceased mother. Id. at 1283. Larsen’s claim was timely asserted, given the

three-year savings period included in the new statute. Id. at 1281-82. Kimble explained this

was the case for two reasons. Id. at 1282. First, throughout the life of Larsen’s mother, Earl

was alive, and no person is an heir of another living person, thus Larsen’s mother had no

claim to assert. Id. Second, the 1981 amendment did not come into existence until July

1981; therefore no cause of action existed prior to that time. Id. at 1282-83. And, although

Larsen’s mother never had a cause of action, a remedy was created for the first time in favor

of Larsen in July 1981. Id. at 1282. Kimble reiterated that “[a] cause of action accrues only

when it comes into existence as an enforceable claim; that is, when the right to sue becomes

vested.” Id. (quoting Kidd, 435 So. 2d 632 (Miss.1983)).

                                             25
¶74.   Kimble concluded its opinion with the following:

       The 1981 amendment and the 1983 clarification thereof clearly eliminated the
       “unsurmountable” statutory barrier condemned in Trimble v. Gordon, supra,
       while at the same time shortened the limitation period within which to bring
       a claim and increased the standard of proof to sustain such a claim. In doing
       so we believe that the amendment in 1981 and clarification amendment in
       1983 will effectively afford the illegitimates equal protection of the law, while
       at the same time accomplish the legitimate state interest of (1) avoiding the
       litigation of stale or fraudulent claims, (2) the fair and just disposal of an
       intestate decedent’s property; and (3) the repose of titles to real property.
       Estate of Kidd v. Kidd, supra. Justice will thereby prevail wherein all may take
       comfort, legitimates and illegitimates alike, that they will be treated equally
       under the laws of the State of Mississippi.

Id. at 1283.

¶75.   Here, Kevin was adjudicated Travis’s natural son before Travis’s death. The chancery

court unintentionally terminated Kevin’s rights of inheritance from his natural father in a

2011 termination order. Upon discovering the 2011 judgment, counsel for Mitchell filed a

supplemental motion seeking a declaratory judgment that Kevin is not Travis’s heir based

on the chancery court’s 2011 judgment.2 Thereafter, Lincoln County Chancery Clerk and

court-appointed guardian Bishop (through counsel) petitioned the chancery court on May 29,

2015, to revise the 2011 judgment pursuant to Rule 60(b)(4) and/or (6), claiming the court

had unintentionally terminated Kevin’s rights of inheritance from his natural father. The

motion cited Alack. Alack, 230 So. 2d 789.




       2
        According to the record, Mitchell’s attorney discovered the 2011 judgment after
having previously filed a motion to dismiss the chancery court’s prior decree, which had
granted testamentary letters of administrator regarding Travis’s estate. The supplemental
motion filed by Mitchell’s attorney, seeking a declaratory judgment, was filed approximately
nine months after Travis’s death.

                                              26
¶76.   Again, no cause of action for an heirship determination existed until after Travis’s

death, at which point Mississippi’s general statute of limitations period (which is now three

years instead of six) began to accrue. See Miss. Code Ann. § 15-1-49 (Rev. 2012). Within

a year after Travis’s death, the chancery court corrected its previous, 2011 judgment

(terminating Travis’s parental rights), finding that it had terminated Travis’s rights of

inheritance unintentionally.

¶77.   Under the circumstances of this case, we fail to see how the chancery court’s decision

unfairly prejudices Mitchell.

¶78.   At the outset, while not asserted in this case, we acknowledge that a plausible

contention could be made that, by modifying its 2011 judgment to remove the disinheritance

language after Travis’s death, the chancery court may have frustrated Travis’s wishes. In

other words, if the erroneous 2011 judgment had been brought to the chancery court’s

attention sooner, prior to Travis’s death, then Travis conceivably might have elected to

dispose of his property by will or deed to exclude Kevin. This is somewhat similar to what

had concerned this Court in Knight. See, e.g., Knight, 396 So. 2d at 34 (“Katie Ruth Moore,

well aware of all the facts and circumstances on which she now relies, waited, not until the

actual death of Walter Knight, but for eighteen years after attaining her majority and until he

was mentally dead, utterly incapable of defending himself and unable to dispose of his

property by will or deed.”). But when fully considered, such reasoning or concern ultimately

shows itself to be specious in this case.




                                              27
¶79.   First, we point out that, had the putative daughter in Knight brought her claim after

the putative father’s death, and had she done so after the 1981 remedial amendments to

Section 91-1-15, it would have been a different case. Under that scenario, the reasoning

expressed in Knight would not have been contemplated. Indeed, very likely the same type

of concerns expressed in Knight were voiced to the Legislature following the 1981 remedial

amendments, but were rejected as evinced by the 1983 preamble to this section.

¶80.   Second, no contention is made that the chancery court did not intend to terminate

Kevin’s inheritance rights, or that the 2011 judgment terminating Kevin’s rights was not

erroneous. Rather, it is contended simply that bringing the error to the chancery court’s

attention more than four years later does not constitute a reasonable time for purposes of Rule

60(b)(6), and this unfairly prejudices Mitchell. But how so?

¶81.   What if Travis had passed away immediately after the 2011 judgment was entered,

and the chancery court had been petitioned under Rule 60(b)(2), within six months, to correct

its judgment based on “accident or mistake.” Were that the case, Mitchell would still stand

in the same posture as she does here now, which is the posture of every other intestate family

member upon under the changes made to Mississippi’s descent law among illegitimates

under Section 91-1-15 in 1981.

¶82.   Since this state’s inception, children’s inheritance rights have dominated those of an

intestate’s parents. And the Legislature fully recognized those rights in 1981 for illegitimate

children, creating a cause of action for them under certain conditions that “at the same time”

accomplish legitimate state interests. Kimble, 447 So. 2d at 1283.



                                              28
¶83.   The disinheritance language contained in the 2011 judgment should have given pause

to any reasonable person who paid attention to it, based on Mississippi law (from

longstanding precedent to contemporary statutes). And any such person would have had a

duty to remedy that uncertainty, which could have been done here in a number of ways. But

that duty cannot be put upon Kevin in this instance, who was a young minor in 2011 and in

2014. Alack, 230 So. 2d 789; Price, 44 Miss. 571.

¶84.   In our opinion, substantial justice requires granting relief here under Rule 60(b)(6).

Former Section 93-15-109’s disinheritance language did not belong in the February 2011

judgment based on the chancery court’s findings.

                                     CONCLUSION

¶85.   For these reasons, we affirm the chancery court’s January 2016 order adjudicating

Kevin the heir of Travis.

¶86.   AFFIRMED.

    RANDOLPH AND KITCHENS, P.JJ., KING, MAXWELL AND ISHEE, JJ.,
CONCUR. CHAMBERLIN, J., CONCURS IN PART AND IN RESULT WITHOUT
SEPARATE WRITTEN OPINION. WALLER, C.J., DISSENTS WITH SEPARATE
WRITTEN OPINION JOINED BY COLEMAN, J.

       WALLER, CHIEF JUSTICE, DISSENTING:

¶87.   Finality of judgments is one of the central pillars of our legal system. As we observed

in William Iselin and Co., Inc. v. Delta Auction and Real Estate Co., 433 So. 2d 911, 913

(Miss. 1983), this Court adheres to the “important policy favoring finality of judgments and

the expeditious termination of litigation.” See also Payton v. State, 897 So. 2d 921, 955




                                             29
(Miss. 2003) (“Public policy requires a finality to litigation.”). Under these circumstances,

the order entered in February 2011 should remain final; therefore, I respectfully dissent.

¶88.   On February 25, 2011, the Chancery Court of Lincoln County terminated the parental

rights of Travis Weems as to Kevin Moore. The order also terminated “the rights of

inheritance of and from the child.” Four years and three months later, Tillmon Bishop moved

to amend the order by striking the phrase terminating the inheritance rights. According to

Bishop, Tabitha Moore never sought any relief affecting the inheritance rights of Kevin, so

the phrase mistakenly was added to the order. On October 25, 2015, the chancery court

granted Bishop’s motion under Mississippi Rule of Civil Procedure 60(a), which allows a

trial court to correct “clerical mistakes.” See Miss. R. Civ. P. 60(a).

¶89.   The majority correctly observes this Court’s holding that “errors of a more substantial

nature are to be amended in accordance with Rule 60(b),” not Rule 60(a). Townsend v.

Townsend, 859 So. 2d 370, 375 (Miss. 2003) (quoting former comment to Rule 60(a)).

According to the United States Fifth Circuit Court of Appeals,3 “the relevant test for the

applicability of Rule 60(a) is whether the change affects substantive rights of the parties and

is therefore beyond the scope of Rule 60(a) . . . .” Matter of W. Texas Mktg. Corp., 12 F.3d

497, 504 (5th Cir. 1994). In other words, “errors that affect substantial rights of parties are

outside the scope of Rule 60(a).” In re Galiardi, 745 F.2d 335, 337 (5th Cir. 1984) (citation




       3
       This Court may look to the federal courts for guidance because our procedural rules
are modeled after their federal counterparts. Cannon v. Cannon, 571 So. 2d 976, 978 (Miss.
1990).

                                              30
omitted). Because inheritance rights are substantial, I agree an alleged error affecting those

rights could not be deemed a “clerical mistake” and altered under Rule 60(a).

¶90.   Respectfully, Rule 60(b) does not permit an amendment of this order, either. Rule

60(b)(6) provides a catch-all provision, which allows amendments for “any other reason

justifying relief.” Miss. R. Civ. P. 60(b)(6). The rule does not have a specific time limit like

Rule 60(b)(2). See Miss. R. Civ. P. 60(b)(2) (relief from a judgment, order or proceeding

based on “accident or mistake” may be granted, but “not more than six months after the

judgment, order, or proceeding was entered or taken.”) However, a motion under Rule

60(b)(6) still must “be made within a reasonable time . . . .” Miss. R. Civ. P. 60(b). Under

these circumstances, moving to amend the final judgment more than four years later does not

satisfy the requirement of “a reasonable time.”

¶91.   In Tyler v. Automotive Finance Company, Inc., 113 So. 3d 1236, 1238 (Miss. 2013),

a litigant sought to amend his discovery admissions under Rule 60(b). This Court held that

the litigant “failed to file the motion within a reasonable time when he waited almost four

years and until after a final judgment had been entered to file his motion for relief.” Id. at

1241. Concerning the “reasonable time” requirement of Rule 60(b)(6), we observed the

following rule:

       What constitutes a reasonable time must of necessity depend upon the facts in
       each individual case. The Courts consider whether the party opposing the
       motion has been prejudiced by the delay in seeking relief and whether the
       moving party has some good reason for his failure to take appropriate action
       sooner.

Id. (quoting Briney v. U.S. Fid. & Guar. Co., 714 So. 2d 962, 967 (Miss. 1998)).



                                              31
¶92.   Here, Dauwanna Mitchell is prejudiced by the delay, since the change in the order

would affect her inheritance from her son. As to the reason for the moving party’s delay,

Tabitha Moore and Tillmon Bishop argue only that the motion was “diligently and promptly”

filed once Mitchell sought to challenge the heirship proceedings in 2015. The problem,

though, is that Moore’s attorney prepared the 2011 order, and the guardian ad litem for Kevin

reviewed and approved the order. The parties cannot claim now that they were unaware of

what was in the order that Moore’s counsel prepared. In other words, there is no “good

reason for [the non-moving party’s] failure to take appropriate action sooner.” Tyler, 113 So.

3d at 1241. Accordingly, I would hold, as this Court did in Tyler, that a delay of more than

four years is not a reasonable time under Rule 60(b)(6) to amend the judgment in this case.

¶93.   For these reasons, I would reverse the chancellor’s amendment of the 2011 order and

render judgment denying the motion to amend.

       COLEMAN, J., JOINS THIS OPINION.




                                             32